             Case 1:19-cv-12059-RGS Document 32 Filed 07/10/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



CERTAIN UNDERWRITERS AT LLOYD’S,
LONDON, SUBSCRIBING TO POLICY NO.
XSZ46404,

        Plaintiffs

v.

THE MAVERICK STREET REALTY, LLC,
TIMOTHY WHITE, RICHARD EGAN,
ACORN DEVELOPMENT LLC,
AARON DAIGNEAULT,
and
ELOY ROMERO, HOOBER ALVAREZ,
SOSTENES ALVAREZ,
NIDIA C. BONILLA, JOSE MARIA ESPANA,
LUISA CARMEN ESPANA
(“BUILDING 173 TENANTS”)
and                                                   C.A. No.: 1:19-CV-12059
LOYDA B. HERNANDEZ PACHECO,
BETUEL RIOS HERNANDEZ,
JORGE M. LOYOLA, MARINA MUNAYLLA,
OLGA E. PASCO,
KIMBERLY ROMERO,
JULIO E. BARRAGAN
(“BUILDING 175 TENANTS”)
 and
GLENDA SARAVIA, Individually and as Guardian
and Next Friend of her Minor Children G.S., B.A.
AND M.A.,
HENRY SUAREZ,
CANDY CALIX SARAVIA, Individually and as
Guardian and Next Friend of Her Minor Children
J.B., A.B. AND G.B.,
ANA SARAVIA, ROBERTO BONILLA
(“BUILDING 177 TENANTS”)
        Defendants




1440053v.1
             Case 1:19-cv-12059-RGS Document 32 Filed 07/10/20 Page 2 of 2




                         DEFAULT JUDGMENT AGAINST
                ACRON DEVELOPMENT LLC AND AARON DAIGNEAULT

        Defendants Acorn Development LLC and Aaron Daigneault, having failed to plead or

otherwise defend in this action and their default having been entered,

        Now, upon application of Plaintiffs and affidavits demonstrating that Plaintiff is entitled

an entry of declaratory relief as requested in Plaintiffs’ Complaint and that Defendants are not

infants or incompetent people or in the military service of the United States, and that Plaintiffs are

not seeking costs in this action,

        It is hereby ORDERED, ADJUDGED AND DECREED that a judgment shall enter

declaring that Plaintiffs Certain Underwrites at Lloyd’s, London, Subscribing to Policy No.

XSZ46404 have/had no duty to defend Acorn Development LLC and/or Aaron Daigneault with

respect to the claims brought against them in The Maverick Street Realty, LLC, v. Jose Maria

Espana, et al. v. Maverick Street Realty LLC, Timothy White, Richard Egan, Acorn Development

LLC and Aaron Daigneault, Suffolk Superior Court, Civil Action No. 15-cv-03446, Massachusetts

(“the Tenants Lawsuit”), nor do Plaintiffs owe indemnity to Acorn Development LLC and/or

Aaron Daigneault for any claim made against them in the Tenants Lawsuit or the settlement

reached therein.

By the Court,


DATE: July_10_,2020



                                                              _/s/ Arnold Pacho____
                                                              Arnold Pacho, Deputy Clerk




1440053v.1
